OPINION — AG — ** REGIONAL PLANNING COMMISSIONS — JURISDICTION ** NEITHER 11 O.S. 431 [11-431] ET SEQ., NOR 19 O.S. 854.1 [19-854.1] ET SEQ., WHICH BOTH RELATE TO REGIONAL PLANNING COMMISSIONS APPOINTED BY CITIES AND TOWNS, TAKES PRECEDENCE OVER THE OTHER. A CITY OR TOWN WITH A POPULATION OF LESS THAN 19,000 MAY APPOINT A REGIONAL PLANNING COMMISSION PURSUANT TO 11 O.S. 431 [11-431] . A REGIONAL PLANNING COMMISSION APPOINTED PURSUANT TO 11 O.S. 431 [11-431], MAY EXERCISE ITS POWER AND JURISDICTION OVER ANY PORTION OF A DISTRICT AS DEFINED IN 11 O.S. 433 [11-433], AS IT DEEMS APPROPRIATE, IN FURTHERING THE SYSTEMATIC DEVELOPMENT OF THE COMMUNITY AND DISTRICT AS A WHOLE, AS LONG AS SUCH AREA IS DETERMINED BY THE COMMISSION AS BEING SUBJECT TO ITS POWERS IS 'NOT' UNREASONABLE, ARBITRARY OR COAPRICIOUS. (DEFINITION, NON UNIFORM AREA, TRACT OF LAND, PROPERTY, AUTHORITY) CITE: 19 O.S. 854.1 [19-854.1], 11 O.S. 433 [11-433], 11 O.S. 431 [11-431] (STEVEN E. MOORE)